DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 9th, 2022 has been entered. Claims 1-8 and 10-13 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, Claims and the filing of a terminal disclaimer have overcome each and every objection and the Double Patenting rejections previously set forth in the Non-Final Office Action mailed January 5th, 2022.  However, upon further consideration, a new ground(s) of rejection is made in view of Honma et al. (US 20080296984 A1 hereinafter “Honma”).  As such, the previously indicated allowable subject matter is withdrawn.  Examiner regrets an inconvenience this case has caused.
Terminal Disclaimer
The terminal disclaimer filed on February 9th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/627,038 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 5th, 2022 has been considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 9,685,849 B2 hereinafter, “Lu”) in view of Honma et al. (US 20080296984 A1 hereinafter “Honma”).
Regarding claim 1, Lu teaches an actuator (fig. 1A and 1C; col. 4, lines 23-29) comprising: 
a magnet structure including a plurality of first magnets each having an N-pole magnetic pole face (fig. 1C, 112B with up arrow) positioned at a first plane (fig. 1C, X-Y plane) extending in a first direction (Y-direction) (col. 5, lines 63-65 and col. 6, lines 1-3) and a second direction perpendicular to the first direction (fig. 1C, X-direction) and a plurality of second magnets each having an S-pole magnetic pole face (fig. 1C, magnet 122B with down arrow) positioned at the first plane (fig. 1C, X-Y plane; col. 5, lines 63-65 and col. 6, lines 1-3);

    PNG
    media_image1.png
    590
    703
    media_image1.png
    Greyscale

a first wiring (fig. 1C, 128A) provided on a second plane (fig. 1C, plane on which 128A lies) parallel to the first plane (col. 4, lines 37-58); and 
a second wiring (fig. 1C, 128B) provided on a third plane (fig. 1C, plane on which 128B lies) parallel to the first plane (col. 4, lines 37-58), 
wherein the magnet structure includes a first array in which the first and second magnets are alternately arranged in the first direction (fig. 1C, Y-direction) col. 5, lines 5-13) and a second array in which the first and second magnets are alternately arranged in the second direction (fig. 1C, X-direction) (col. 5, lines 5-13), 
wherein the first wiring crosses in the second direction at least some of the first and second magnets included in the first array (fig. 1C, wiring 128A can be seen to cross magnet pieces 112B in Y-direction) (col. 4, lines 43-56), and 
wherein the second wiring crosses in the first direction at least some of the first and second magnets included in the second array (fig. 1C, wiring 128B can be seen to cross magnet pieces 112B in X-direction) (col. 4, lines 43-56).

    PNG
    media_image2.png
    436
    776
    media_image2.png
    Greyscale

Lu does not teach wherein sizes of each of the first and second magnets in the first and second directions are equal to or smaller than 1mm.
Honma teaches a magnet matrix actuator (“energy converter” of abstract) wherein sizes of each of the first and second magnets in the first and second directions are equal to or smaller than 1mm (“Assuming that each of the flat coils 105 and the neodymium-boron magnets has a square shape, the size (length) of each side thereof is optimally at least about 0.1 mm and not more than about 1 cm, particularly optimally about 1 mm”, [0085]).

    PNG
    media_image3.png
    408
    525
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electromagnetic actuator of Lu such that the sizes of each of the first and second magnets in the first and second directions are equal to or smaller than 1mm as taught by Honma. 
	This has the advantage of allowing the actuator to be used in highly scaled devices as demanded by the modern electronics industry. 
	Regarding claim 3, Lu in view of Honma teaches the actuator as claimed in claim 1. Lu further teaches wherein the first and second magnets are arranged in a matrix in the first and second directions (fig. 10A and 10B; col. 21, lines 41-53).
	Regarding claim 4, Lu in view of Honma teaches the actuator as claimed in claim 1. Lu further teaches wherein the second and third planes overlap each other (fig. 4A plane formed by 128A and 128B overlap each other) (col. 4, lines 37-58).
Regarding claim 5, Lu in view of Honma teaches the actuator as claimed in claim 1. Lu further teaches wherein the second and third planes are coplanar (fig. 19C, E1-E4) (“FIG. 19C shows how stator 520 comprises plurality of radially oriented coil traces 526. It will be appreciated that current travelling radially in coil traces 526 is capable of imparting force on magnet array 112 in both circumferential directions (e.g. directions having X and/or Y components) and in the Z-direction. In the particular case of the illustrated embodiment, coil traces 526 are divided into a plurality (e.g. four) of groups (labeled Groups 1-4) and shown delineated by dashed lines. Because of the geometrical location of the groups of coil traces 526, coil traces 526 in Groups 1 and 3 impart Z-direction and primarily Y-direction forces on magnet array 512, while coil traces in Groups 2 and 4 impart Z-direction and primarily X-direction forces on magnet array 512” (col. 33, lines 52-65)).

    PNG
    media_image4.png
    503
    599
    media_image4.png
    Greyscale

Claim 2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Honma and Takahashi et al. (US 8,324,998 B2, hereinafter “Takahashi’998”).
Regarding claim 2, Lu in view of Honma teaches the actuator as claimed in claim 1. Lu further teaches wherein the first and second wiring parts are configured to flow current in opposite directions, and wherein the third and fourth wiring parts are configured to flow current in opposite directions. (In figure 4A of Lu, reference 128A corresponds to the first wiring and reference 128B corresponds to the second wiring. The figure of 3A demonstrates the characteristics of the wirings in Lu. Reference A1 would correspond to the first (third) wiring part and reference A1’ would correspond to the second (fourth) wiring part. Lu teaches an embodiment where A1 and A1’ flow current in opposite directions (col. 10, lines 36-40).
	Lu in view of Honma does not teach wherein the first wiring includes a first wiring part that crosses the first magnets in the second direction and a second wiring part that crosses the second magnets in the second direction, wherein the second wiring includes a third wiring part that crosses the first magnets in the first direction and a fourth wiring part that crosses the second magnets in the first direction.

    PNG
    media_image5.png
    551
    505
    media_image5.png
    Greyscale

	Takahashi’998 teaches an actuator wherein the first wiring (fig. 2A, 204) includes a first wiring part that crosses the first magnets in the second direction (fig. 2A where 204 crosses magnets 202 of row one in the vertical direction) and a second wiring part that crosses the second magnets in the second direction (fig. 2A where wiring 204 crosses magnets 202 of row two in the horizontal direction). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the actuator of Lu in view of Honma 
	This would have the advantage of improving the magnetic flux generated by the stator in the rotor when using an array of alternating polarity magnets (Takahashi’998 col. 12, lines 26-31).
	Regarding claim 6, Lu in view of Honma teaches the actuator as claimed in claim 1. Lu in view of Honma does not teach the first wiring being formed into a meander shape on the second plane, and the second wiring being formed into a meander shape on the third plane. 
	Takashi’998 teaches wiring located on multiple planes (col. 10, lines 19-26) and used in a meandering shape to drive a magnet structure (fig. 2A, 204). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the conductors used in the actuator of Lu in view of Honma to include the meandering shaped wiring disclosed by Takahashi’998.
	This would have the advantage of improving the magnetic flux generated by the stator in the rotor when using an array of alternating polarity magnets by creating more spaces where the driving winding overlaps the magnets (Takahashi’998 col. 12, lines 26-31).
Regarding claim 7, Lu in view of Honma teaches the actuator as claimed in claim 1. Lu further teaches a third wiring provided on a fourth plane parallel to the first plane (fig. 4A, 128C).
	Lu in view of Honma does not teach wherein the third wiring includes a fifth wiring part circling around at least a part of a periphery of the first magnet in a plan view.
	Takahashi’998 teaches a wiring (fig. 2A, 204) with a part circling around at least a periphery of the first magnet (fig. 2A, 202) in plan view (col. 10, lines 19-26; This can be seen in fig. 2A as the wiring 204 surrounds the periphery of the magnets in both a horizontal and vertical direction 202). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the third wire in the actuator of Lu in view of Honma to circle around the periphery of the first magnet in a plan view as taught by Takahashi’998. 
	This has the advantage of increasing the area of the winding around the magnet which improves the driving effect of the actuator (Takahashi’998 col. 12, lines 26-31).
	Regarding claim 8, Lu in view of Honma and Takahashi’998 teaches the actuator as claimed in claim 7. Lu further teaches a third wiring provided on a fourth plane parallel to the first plane wherein the third wiring includes fifth and sixth wiring parts configured to flow current in opposite circling directions (The third wiring located on fourth plane can be seen as fig. 4A, ref. 128C. The figure of 3A demonstrates the characteristics of the wirings in Lu. Reference A1 would correspond to the 5th wiring part and reference A1’ would correspond to the sixth wiring part. Lu teaches an embodiment where A1 and A1’ flow current in opposite directions, (col. 10, lines 36-40).
	Lu does not teach wherein sixth wiring part circling around at least a part of a periphery of the second magnet, in a plan view.

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the third wire in the actuator of Lu in view of Honma to have both parts circle around the periphery of the second magnet in a plan view as taught by Takahashi’998. 
	This has the advantage of increasing the area of the winding around the magnet which improves the driving effect of the actuator (Takahashi’998 col. 12, lines 26-31).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Honma and Wright et al. (US 20050007228 A1, hereinafter “Wright”).
Regarding claim 10, Lu in view of Honma teaches the actuator as claimed in claim 1. Lu does not teach wherein a thickness of the magnet structure in a third direction perpendicular to the first and second directions is equal to or smaller than 1 mm. 
Wright teaches a magnet array with magnets that have a height (i.e. third direction) of 1mm or greater (fig. 3, [0039]). 
It would have been obvious to one of ordinary skill in the art to modify the actuator disclosed by Lu to include magnets with a thickness of 1mm or less in order to scale the actuator to use it with a phone camera (Takahashi’691, col. 1, lines 40-50).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Honma and Lacour (US 20090284091 A1). 
Regarding claim 11, Lu in view of Honma teaches the actuator as claimed in claim 1. Lu in view of Honma does not teach a support substrate supporting the magnet structure, wherein a thermal diffusivity of the support substrate is lower than that of the magnet structure.
	Lacour teaches a magnetic motor (“inductor assembly”, fig. 1, 2) that contains a support substrate (fig. 1, 9) supporting a magnetic structure (fig. 1, 11), wherein a thermal diffusivity of the support substrate is lower than that of the magnet structure (“This heat evacuation is carried out all the better since proper thermal conduction is assured between the magnets 11, 12 and the respective supports 9, 10. This can be done either by close surface contact between these pieces, with appropriate shaping precision, or if necessary by adding between them a high thermal conduction paste”, the examiner notes that a higher thermal diffusivity material is inherently necessary for thermal conduction to occur). 

    PNG
    media_image6.png
    548
    672
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to attach a higher diffusivity support substrate to the magnet structure.
	This has the advantage of allowing the substrate to draw away some of the heat that the magnets accumulate during operation which helps prevent the harmful outcome of permanent device failure from demagnetization. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Honma and Takahashi et al. (US 7742691 B2, hereinafter “Takahashi’691”).
Regarding claim 12, Lu in view of Honma discloses the actuator of claim 1. Lu in view of Honma does not disclose an actuator further comprising an optical lens and a circuit board supporting the first and second wirings, wherein the optical lens is fixed to one of the circuit board and magnet structure. 
Takahashi’691 teaches a magnetic actuator and a circuit board supporting the first and second wirings (i.e. the wirings are attached to a circuit board, fig. 1, ref. 87; col. 11, lines 5-9) and an optical lens is attached to the magnet structure (fig. 4A; col. 4, lines 28-31). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the actuator of Lu by attaching the wirings to a circuit board and attaching an optical lens to the magnet structure as taught by Takahashi’691 in order to allow the actuator of Lu to be used as a camera shake correction device (Takahashi’691, col. 1, lines 15-18). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Lacour. 
Regarding claim 13, Lu teaches an actuator (fig. 1A and 1C; col. 4, lines 23-29) comprising: 
a magnet structure including a plurality of first magnets each having an N-pole magnetic pole face (fig. 1C, 112B with up arrow) positioned at a first plane (fig. 1C, X-Y plane) extending in a first direction (Y-direction) (col. 5, lines 63-65 and col. 6, lines 1-3) and a second direction perpendicular to the first direction (fig. 1C, X-direction) and a plurality of second magnets each having an S-pole magnetic pole face (fig. 1C, magnet 122B with down arrow) positioned at the first plane (fig. 1C, X-Y plane; col. 5, lines 63-65 and col. 6, lines 1-3);
a support substrate supporting the magnet structure (fig. 1C, 110),
a first wiring (fig. 1C, 128A) provided on a second plane parallel to the first plane (col. 4, lines 37-58); and 
a second wiring (fig. 1C, 128B) provided on a third plane parallel to the first plane (col. 4, lines 37-58), 
wherein the magnet structure includes a first array in which the first and second magnets are alternately arranged in the first direction (fig. 1C, Y-direction) col. 5, lines 5-13) and a second array in which the first and second magnets are alternately arranged in the second direction (fig. 1C, X-direction) (col. 5, lines 5-13), 
wherein the first wiring crosses in the second direction at least some of the first and second magnets included in the first array (fig. 1C, wiring 128A can be seen to cross magnet pieces 112B in Y-direction) (col. 4, lines 43-56), and 
wherein the second wiring crosses in the first direction at least some of the first and second magnets included in the second array (fig. 1C, wiring 128B can be seen to cross magnet pieces 112B in X-direction) (col. 4, lines 43-56).
Lu does not teach wherein a thermal diffusivity of the support substrate is lower than that of the magnet structure.
Lacour teaches a magnetic motor (“inductor assembly”, fig. 1, 2) that contains a support substrate (fig. 1, 9) supporting a magnetic structure (fig. 1, 11), wherein a thermal diffusivity of the support substrate is lower than that of the magnet structure (“This heat evacuation is carried out all the better since proper thermal conduction is assured between the magnets 11, 12 and the respective supports 9, 10. This can be done either by close surface contact between these pieces, with appropriate shaping precision, or if necessary by adding between them a high thermal conduction paste”, the 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to attach a higher diffusivity support substrate to the magnet structure.
	This has the advantage of allowing the substrate to draw away some of the heat that the magnets accumulate during operation which can help prevent the harmful outcome of permanent device failure from demagnetization. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834